         Case 8:19-cr-00061-JVS Document 38-1 Filed 06/06/19 Page 1 of 8 Page ID #:402
AO 98 (Rev. 12/11) Appearance Bond                                                                                                        I[~A~
                                      UNITED STATES DISTRICT CO
                                                                     for the
                                                                                                                     ~.~kd~ ,-. ~J
                                                     Southern     District of New York
                                                                                                                            ~~       ~I
                    United States of America
                                     V.
                                                                                                19M2969
                     MICHAEL AVENATTI
                          Defendant

                                                           APPEARANCE BOND

                                                          Defendant's Agreement

I,                   MICHAEL AVENATTI                           (defendant), agree to follow every order of this court, or any/
court that considers this case, and I further agree that this bond  maybe forfeited if I fail:
           (~)to appear for court proceedings;
           (~)if convicted, to surrender to serve a sentence that the court may impose; ar
           (~)to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                 Type of Bond
(~)(1) This is a personal recognizance bond.

(    )(2) This is an unsecured bond of $               300,000

(❑)(3) This is a secured bond of $                                                     ,secured by:

       (❑)(a) $                                        , in cash deposited with the court.
                                                                                                     U
       (❑)(b) the agreement of the defendant and each surety to forfeit the following cash or other property
                 (describe the cash or other property, including claims on it — saich as a lien, mortgage, or loan —and attach proof of
                  ownership and value):



                  If this bond is secured by real property, documents to protect the secured interest may be filed of record.

        (❑~ (C~ 1 b111 boTld Wlth a SO1V0nt Sul'0ty (attach a copy ofthe bail bond, or describe it and identify the surety):




                                                     Forfeiture or Release of the Bond

Forfeiture ofthe Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
        Case 8:19-cr-00061-JVS Document 38-1 Filed 06/06/19 Page 2 of 8 Page ID #:403
                                                                                                                            Page 2

AO 98 (Rev. 12/11) Appearance Bond



Release ofthe Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either:(1)the defendant is found not guilty on all charges, or (2)the defendant reports to
serve a sentence.

                                                         Declarations

Ownership ofthe Property. I, the defendant —and each surety —declare under penalty of perjury that:
        (1)      all owners of the property securing this appearance bond are included on the bond;
        (2)      the property is not subject to claims, except as described above; and
        (3)      I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
         while this appearance bond is in effect.

Acceptance. I, the defendant —and each surety —have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.




 I,the defendant —and each surety —declare under penalty o                   this information is true. (See 28 U.S.C.§ 1746.)


Date:         3/25/19                                                                 MICHAEL AVENATTI
                                                                                        Defendant's signature -




                Surety/property owner —printed name                            Surety/property owner —signature and date




                 Sacrety/property owner —printed name                          Surety/property owner —signature and date




                 Surety/property owner —printed name                           Surety/property owner —signature and date




                                                                 CLERK OF COURT


 Date: 3/25/19
                                                                                            ofClerk or Deputy Clerk -


Approved.

Date:         3/25/19                                                /       l/"~/ v '"~
                                                                         A USA signature —ROBERT BOONS/ROBERT           BELMAN
         Case 8:19-cr-00061-JVS Document 38-1 Filed 06/06/19 Page 3 of 8 Page ID #:404

AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                     Page 1 of   Pages




                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                           Southern   District of   New York


                    United States of America
                               v.
                                                                                    Case No.       19M2969
                  MICHAEL AVENATTI
                               Defendant


                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

       The defendant must appear at:
                                                                                           Place




       On
                                                                          Date and Time


       If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
             Case 8:19-cr-00061-JVS Document 38-1 Filed 06/06/19 Page 4 of 8 Page ID #:405

AO 199B (Rev. 12/11) Additional Conditions of Release                                                                            Page     of _Pages

                                                  ADDITIONAL CONDITIONS OF RELEASE

       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

(❑) (6) The defendant is placed in the custody of
            Person or organization
            Address (only ifabove is an organiationJ
            City and state                                                                                     Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure      the  defendant's  appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the  custodian's custody.

                                                                       Signed:
                                                                                                   Custodian                                  Date
(~) (7) The defendant must:
   ( X) (a) submit to supervision by and report for supervision to the PRETRIAL SERVICES `1 ~ ~~ • ti
            telephone number                            , no later than
   ( ) (b) continue or actively seek employment.
   (Q) (c) continue or start an education program.
   (~)(d) surrender any passport to:        PRETRIAL SERVICES(AND TRAVEL DOCUMENTS WITHIN 48 HOURS)
   (~)(e) not obtain a passport or  other international travel document.
   (~) (fl abide by the  following restrictions on personal  association, residence, or travel: SDNY/EDNY/CDCA &POINTS IN-
                                                                                                BETWEEN FOR TRAVEL TO
                                                                                                COURT/PERSONAL LAWYER

       (❑)(g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
              including:

       (Q)(h) get medical or psychiatric treatment:

       (Q) (i) return to custody each                         at         o'clock after being released at               o'clock for employment, schooling,
               or the following purposes:

       (❑) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
               necessary.
       ( )(k) not possess a firearm, destructive device, or other weapon.
       (❑) (1) not use alcohol( ❑ )at all( ❑)excessively.
       (❑)(m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
               medical practitioner.
       ( ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
               random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
               prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
               accuracy of prohibited substance screening or testing.
       ( ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
               supervising officer.
       ( ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
              (Q)(i) Curfew. You are restricted to your residence every day( ❑)from                                    to              , or (❑)as
                            directed by the pretrial services office or supervising officer; or
              (❑)(ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                           medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                           activities approved in advance by the pretrial services office or supervising officer; or
              (❑)(iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                           court appearances or other activities specifically approved by the court.
       (❑)(q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
               requirements and instructions provided.
              (❑)You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                      supervising officer.
       (❑) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                    arrests, questioning, or traffic stops.
    Case 8:19-cr-00061-JVS Document 38-1 Filed 06/06/19 Page 5 of 8 Page ID #:406


                            ADDITIONAL CONDITIONS OF RELEASE
(~) (s) AGREED CONDITIONS OF RELEASE: X300,000 PERSONAL RECOGNIZANCE BOND;TO BE COSIGNED
        BY TWO FINANCIALLY RESPONSIBLE PERSONS; TRAVEL RESTRICTED TO SDNY/EDNY/ CDCA AND
        POINTS IN BETWEEN FOR TRAVEL TO COURT/PERSONAL LAWYER; TEMPORARY ADDITIONAL
        DOMESTIC TRAVEL UPON CONSENT OF AUSA AND PTS; SURRENDER TRAVEL DOCUMENTS WITHIN
        48 HOURS AND NO NEW APPLICATIONS;PRETRIAL SUPERVISION AS DIRECTED BY PRETRIAL
        SERVICES; DEFT TO BE RELEASED ON OWN SIGNATURE; REMAINING CONDITIONS TO BE MET
        4/5/19; DEFT MUST NOT SPEND/TRANSFER $5,000 OR MORE IN A SIGNLE TRANSATION FROM/TO ANY
        ACCOUNT HE CONTROLS WITHOUT FIRST NOTIFYING PTS DEFT TO REPORT TO CDCA ON 411/19 AT
       2PM.
           Case 8:19-cr-00061-JVS Document 38-1 Filed 06/06/19 Page 6 of 8 Page ID #:407
AO 199C (Rev. 09/08) Advice of Penalties                                                                  Page      of          Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: MICHAEL AVENATTI                                          19 MAG 2969

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
       years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, ar officer of the court. The penalties for tampering, retaliation, ar
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
      (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more —you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
      (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years —you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
      (3) any other felony — you will be fined not more than $250,000 or unprisoned not more than two years, or both;
      (4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed far failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                               Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




DEFENDANT RELEASED                                               ~~Defendant's Signature - MICHAEL AVENATTI
                                                                     v
                                                                u~ ~P~ ~~lL ~ y
                                                                                         Crty and State



                                             Directions to the United States Marshal

( ~) The defendant is ORDERED released after processing.
( ~) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
     defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
     produced before the appropriate judge at the time and place specified.


 Date:         3/25/19
                                                                                   Judicial 0~cer's Signature



                                                                                     Printed name and title
           Case 8:19-cr-00061-JVS Document 38-1 Filed 06/06/19 Page 7 of 8 Page ID #:408
AO 199C (Rev. 09/08) Advice of Penalties                                                        Page         of          Pages

                    DISTRIBUTION:      COURT   DEFENDANT     PRETRIAL SERVICE   U.S. ATTORNEY   U.S. MARSHAL




                                                                                  S€uther~ E~istrict cf 1'ew y'cr~c

                                                                                           The Crcn~c
                                                                                          Manhattan
                                                                                          itiestchestgr
                                                                                           Rockland
                                                                                            C~~tcf~ess
                                                                                            €ran~le
                                                       DutChesS                             Femram
                                                                                            SuRiwan
                Sullivan
                                                                                   Eastern District c-f ~e~~ ~'e-r!c

                                      ~/                                             ~rccKhrn (E'.in4~ ~~unty)
                                                                                    Queens (queens G~unrij
                                      ~ran~e           GUtll~                    Staier~ lstar~c~ i~~cnrnen~ I:+eunrr)
                                                                                   Lcn~t Island {!tassa~r ~ Suffolk}


                                                           Westchester


                                                                                                                       t'J




                                                                                  Suff~IK

                                                                  riassau   Y            r—
       Case 8:19-cr-00061-JVS Document 38-1 V Filed 06/06/19 Page 8 of 8 Page ID #:409
                               n                   c                                                ~        (`
DOCKET No.           ~ I~                   ~          ~W'             DEFENDANT ~ ~                        - t~


AUSA                                                                       .'S COUNS                        ~ ~`f
                                                                           TAINED ~FEDERAL D            ENDERS ❑ CJA ❑PRESENTMENT ONLY
Q                                  INTERPRETER NEEDED                              ~ ~
                                                                                  O DEFENDANT WAIVES PRETRIAL REPORT

O Rule 5      D Rule 9~Rule 5(c)(3) ❑Detention Hrg.                        DATE OF ARREST~~ O VOL. SURR.
                                                                           TIME OF ARREST (2~• ~,Q p'~~• O ON WRIT
❑ Other:                                                                   TIl~IE OF PRESENTMENT~'V+
                                                                                                   ~-

                                                               BAIL DISPOSITION
                                                                                O SEE SEP. ORDER
❑ DETENTION ON CONSENT W/O PREJUDICE       O DETEN'T'ION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
O D~ELATION HEARING SCHEDULED FOR:
~
4J~.GREED CONDITIONS OF RELEASE
❑~ ~D .RELEASED ON OWN RECOGNIZANCE                                  ~          ~~
IJ'~~(}~+OO C~ PRB ~  C    ~FRP                  ~ ~/~!~ •/'~/~ ~~/y~~~~
D SE URED BY $              CASH/PRO                                                             ~VS4~
        L RESTRICTED TO SDNY      /                G'                                 ~ GG'u
       ORARY ADDITIONAL      VEL UPON CONSENT OF AUSA &APPROVAL OF P~~~~~ S~~                ~Gc,U~K~"
a~~     NDER TRAVEL DOCUMENTS(& NO NEW APPLICATIONS) .-- ~1/jfj~i~           .~

~YPRETRIAL SUPERVISION: ~ REGULAR O STRICT ~DIRECTED BY PRETRIAL SERVICES
O DRUG TESTING/TREATMT AS DIRECTED BY PTS O MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
O DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

O HOME INCARCERATION      O HOME DETENTION     O CURFEW  O ELECTRONIC MONITORING      ❑ GPS
❑ DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING,AS DETERNIINED BY PRETRIAL SERVICES

D DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] O DEF. TO CONTINUE OR START EDUCATION PROGRAM
O DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTI~R WEAPON

O DE      BE DETAINED UNTIL ALL CONDITIONS ARE MET
    F. TO BE RELEASED ON OWN SIGNATURE,PLUS T`~-IE FOLLOWING CONDITIONS:
                                                   REMAINING CONDITIONS TO BE MET BY:                                           —   -- l

ADDITIO~L C~ONDI~ThOSS/ADDITI~Ǹ~A~L PI~ROC~EDIN`
                                                ~G~~~MME
                                                       /~NT~~~ `~ ~ ~`                                                              _


                                                                                    ,-~ .. ~ ~v~ ~ ~ .~
      ~r~~w~ ~ -tfl cR.v~ c~c.c..~-u.~,~— ►'~.. G-c~,t -1~2~ i S w ~ f~-~~ -~~s f v~           `1
                                   ~                                             — --           ~ 2.                 !M




O DEF. ARRAIGNED; PLEADS NOT GUILTY                        O CONFERENCE BEFORE D.J. ON
O DEF. WAIVES INDICTMENT
D SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL

For  e 5 c 3 Cases:
   ENTITY HEARING WAIVED                                           ❑ DEFENDANT TO BE REMOVED              q
O PRELIMINARY HEARING IN SDNY WAIVED                               0-~~ITROL DATE FOR REMOVAL: ~ — L '" L 1


PRELIMINARY HEARING DATE:'¢—~~~ L CI                                   ~'UN 1~~FENDANT'S CONSENT


DATE• ~`~S ~ I ~                                                                              ~ ~~
                                                                               UNITED STATES MAGISTRATE JUDGE,S.D.N.Y.
w7-rr~ (original)-COURT FILE           PINK - U.S. ATTORNEY'S OFFICE        YELLOW - U.S. MARSHAL          GREEN -PRETRIAL SERVICES AGENCY
Redd 2016 IH - 2
